- Cheese: 220ranQOA PREC DRaguimensé5 FfdledOS/S.5/21 pRaga bpiil

311d

J JOEY JACKSON LAW

 

September 15, 2021

 

Hon. Kevin P. Castel Application Granted.

United States District Judge LE

Southern District of New York .

500 Pearl Street So Ordered: é

New York, NY 10007 Joon. P. Kevitr Castel, U.S.D.J.
Via ECF _foc2A/

Re: United States v. Kenneth Wynder, 20 Cr. 470 (KPC)
Dear Judge Castel:

Please accept this letter as an application to travel, on behalf of my client, Mr. Steven
Whittick { Mr. Whittick seeks permission to travel to the Atlantic City, in the State of New
Jersey, between September 26", 2021, and September 27%, 2021, for his anniversary} If Your
Honor so permits, he will be staying at an address provided to Probation Officer, Chelsea Deyo,
which is contained on the Travel Application Approval Form, Said form was
previously completed by Mr. Whittick and presented to Ms. Deyo. It will be made available to
your Honor, should the Court wish to review same.

Neither the Government nor the Probation Office objects to this application. If this is
agreeable, may I impose upon Your Honor to “so order” this letter and have Chambers publish it
via ECF,

Thank you for your consideration.

Respectfully,

By: Qeey. Qackien
Jéey Jacks

All parties via ECF
JU/ cl
JOEY JACKSON LAW,

PLLC
al fee
5 Penn Plaza, 23rdFioor|New York, N.Y. © QO ®

10001 833 JOEYIACKSON (563.9522) eae

 
